  Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

PASADENA MOTOR INN, L.L.C. d/b/a
MOTEL 6

PLAINTIFF,

vs.                                                CIVIL ACTION NO. 4:19-cv-03454
                                                   JUDGE_________________________

BLACKBOARD INSURANCE COMPANY f/k/a
HAMILTON SPECIALTY INSURANCE COMPANY,

DEFENDANT.

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

      COME NOW, PASADENA MOTOR INN, L.L.C. d/b/a MOTEL 6

(hereinafter, referred to as Plaintiff), and file this, their Original Complaint, and for

causes of action against BLACKBOARD INSURANCE COMPANY f/k/a HAMILTON

SPECIALTY INSURANCE COMPANY (“BLACKBOARD”) (hereinafter, referred to as

“Defendant”), would show unto the Court and the jury the following:

                      PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff PASADENA MOTOR INN, L.L.C. owns the property located

at 3010 Pasadena Freeway 90, Pasadena, Texas 77503 that is the subject of this lawsuit

and is situated in Harris County, Texas.

       2.      Defendant, BLACKBOARD INSURANCE COMPANY is a foreign

insurance company registered to engage in the business of insurance in the State of

Texas. Blackboard Insurance Company is domiciled in the State of Delaware with its

principal place of business located in New York. This Defendant may be served with




                                            1
    Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 2 of 15



personal service by a process server, by serving its Attorney for Service, C T Corporation

System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

                                    STATUTORY AUTHORITY

         3.       This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                            JURISDICTION

         4.       This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                                  VENUE

         5.       This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the properties that is the subject of this action.

                         NOTICE AND CONDITIONS PRECEDENT

         6.       Defendant has been provided written notice of the claims made by

Plaintiff in this complaint, including a statement of Plaintiffs’ actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.1

         7.       All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.




1
 Tex. Ins. Code 542A.003 requires pre-suit notice not later than the 61st day before an action is filed,
unless notice is impracticable because there is insufficient time to give pre-suit notice before the limitations
period will expire. Plaintiff has provided pre-suit notice within the parameters pursuant to 542A.003(d).


                                                       2
  Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 3 of 15



                                             FACTS

       8.      This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on August 25, 2017 over several

days and caused catastrophic damage throughout the region. On or about August 25,

2017, Plaintiff’s property sustained damages as a result of Hurricane Harvey winds over

multiple consecutive days.

       9.      Plaintiff submitted a claim to Defendant, BLACKBOARD, pursuant to the

contract of insurance, for damages to the properties as a result of Hurricane Harvey and

asked Defendant BLACKBOARD to honor its contractual obligations and cover the cost

of repairs to the property.

       10.     Defendant, BLACKBOARD, accepted the Plaintiff’s claim and assigned a

claim number of HUSA-0295A9.

       11.     Defendant, BLACKBOARD assigned York Risk Services Group, Inc. as

its third-party adjuster to assist in the adjustment, investigate and evaluate the claim.

York Risk Services Group, Inc. then assigned adjuster Jay Land, to inspect, investigate

and evaluate the claim, assess the damages to the property, and communicate with the

Plaintiff as to coverage under the policy.

       12.     Jay Land performed an inspection of the subject insured property on

September 13, 2017 and identified wind damage to the roof, however he did not complete

an estimate for the damages.

       13.     The property was re-inspected by Ryan Harris of York Specialized on

October 2, 2017. Mr. Harris determined that the damages to the insured property was a

result of wear and tear rather than wind related. Mr. Harris estimated the value of the

damage at $1,621.95, which was less than the Plaintiff’s deductible.


                                               3
  Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 4 of 15



       14.    Even though the property had sustained extensive damages from the

storm, Harris ignored wind created damages to the property. Harris completed a results

oriented, unreasonable inspection, failed to document all the covered wind damages to

the property, ignored facts supporting coverage and improperly denied Plaintiff’s

damages.

       15.    Plaintiff did not agree with Mr. Harris’ assessment of the damages to the

property.

       16.    Plaintiff then hired Stevephen Lott of Integrity Claims Services, LLC to

inspect the property for damages from Hurricane Harvey, properly investigate and

evaluate the claim and communicate with Defendant and its representatives regarding the

claim. Mr. Lott found that the damages far exceeded what Mr. Harris assessed.

       17.    Stevephen Lott determined that Plaintiff’s property damages were grossly

undervalued by Mr. Harris and BLACKBOARD. After inspecting the property, Mr. Lott

determined that there was wind damage to the roof and water damage that entered

through wind created openings.

       18.    On or about November 30, 2017, HAAG Engineering Co., inspected

Plaintiff’s property to determine the extent of wind damage and cause of moisture

intrusion. According to HAAG’s engineering report, which was finalized on January 18,

2018, HAAG made the following conclusions with respect to the Insured’s property: (1)

four field shingle units may have been caused by wind forces during Hurricane Harvey;

(2) Interior moisture was a result of past and ongoing leaks caused by improper

installation; and (3) none of the openings on the property were created by Hurricane

Harvey.




                                           4
  Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 5 of 15



         19.    Plaintiff contacted BLACKBOARD to discuss their disagreement with the

coverage determination made by Harris, but BLACKBOARD stood firm on the

assessments of its representatives.

         20.    Plaintiff then retained Richard Clarke of Risk Protection Services to

inspect the property and assist in determining the extent of damage to the property. Mr.

Clarke inspected the property with Plaintiff. Mr. Clarke provided an estimate of damages

based on his inspection of the property in the amount of $151,501.22.

         21.    Defendant, BLACKBOARD relied upon Mr. Harris’ inaccurate and

unreasonable report to deny the Plaintiff’s damages.            Furthermore, Defendant,

BLACKBOARD failed to accept or deny coverage for the remaining damages in writing

within the statutory deadline.

         22.    Based on the improper, inadequate, and incomplete investigation of

BLACKBOARD, and its representatives, the Plaintiff’s damages were only estimated at

$1,621.95.

         23.    To date Plaintiff has yet to receive full payment on their Hurricane Harvey

claim.

         24.    Defendant, BLACKBOARD ignored the information provided by the

Plaintiff and its public adjuster. Instead, Defendant, BLACKBOARD chose simply to

only rely on the portions of its adjuster’s, consultant’s, and vendors’ reports which

supported the results-oriented investigation and coverage decisions supporting denial of

Plaintiff’s claim.

         25.    Defendant, BLACKBOARD failed to perform its contractual obligation to

compensate Plaintiff under the terms of the Policy.




                                             5
  Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 6 of 15




        CAUSES OF ACTION AGAINST DEFENDANT, BLACKBOARD -
                  COUNT I - BREACH OF CONTRACT

       26.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       27.     Plaintiff and Defendant BLACKBOARD executed a valid and enforceable

written insurance contract providing insurance coverage to the insured location at. The

policy provides coverage for the peril of wind, hurricane and rain, such as those sustained

during Hurricane Harvey, among other perils.

       28.     All damages and loss to the Plaintiff’s property was caused by the direct

result of a peril for which Defendant BLACKBOARD insured the Plaintiff, pursuant to

the policy herein, specifically, the perils of hurricane, wind, and rain.

       29.     Defendant, BLACKBOARD sold the subject insurance policy to Plaintiff

insuring the subject insured properties in its “as is” condition.

       30.     Plaintiff suffered a significant loss with respect to the properties at issue

and additional expenses as a result of the high winds and rain that occurred during

Hurricane Harvey.

       31.     Plaintiff submitted a claim to Defendant, BLACKBOARD pursuant to the

contract of insurance for damages as a result of high winds and rain that occurred during

Hurricane Harvey.

       32.     Plaintiff provided Defendant, BLACKBOARD, with proper notice of

damage to the exterior and interior of the subject insured properties.




                                               6
  Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 7 of 15



        33.       Defendant, BLACKBOARD ignored the information provided by the

public adjuster and other information provided by Plaintiff that supported coverage of

Plaintiff’s damage and chose to rely solely on its own consultants.

        34.       BLACKBOARD by and through its adjusters and representatives have

failed to properly evaluate the damages resulting from the covered cause of loss.

        35.       BLACKBOARD by and through its adjusters and representatives failed to

retain the appropriate experts and/or consultants to evaluate the hurricane winds and

water damages to the subject properties.

        36.       As of this date, BLACKBOARD by and through its adjusters and

representatives have failed to pay for the hurricane winds and water damages to

Plaintiff’s property.

        37.       Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

        38.       Defendant, BLACKBOARD, acting through its agents, servants,

representatives and employees has failed to properly investigate, evaluate and adjust

Plaintiff’s claim for benefits in good faith and has further failed to deal fairly with

Plaintiff.

        39.       Defendant, BLACKBOARD has failed and refused to evaluate the

information and surrounding facts regarding Plaintiff’s covered claim, choosing instead

to hide behind palpably incorrect assumptions and conclusions of its agents, employees

or consultants.

        40.       As of this date Defendant, BLACKBOARD continues to be in breach of

the contract.




                                              7
  Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 8 of 15



       41.     BLACKBOARD ignored the information provided by Plaintiff and their

public adjuster during the handling of the claim and did not make any payment to

indemnify Plaintiff for the full amount of the covered damages.

       42.     BLACKBOARD failed to make any payment after receipt of the

additional information from Plaintiff and its public adjuster.

       43.     The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Properties, resulting in additional damages.

     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       44.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       45.     Defendant BLACKBOARD is an entity that is required to comply with

Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s conduct

constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;


               a. Making an untrue statement of material fact. BLACKBOARD through

                   its agents, employees, or consultants prepared an estimate of damages

                   that was misleading as to the value of damages to the subject property

                   stating the total damages were $1,621.95.


               b. Failing to state a material fact necessary to make other statements

                   made not misleading, considering the circumstances under which the

                   statements were made.          BLACKBOARD through its agents,



                                              8
Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 9 of 15



             employees, or consultants failed to advise Plaintiff that it failed to

             perform proper testing of the building and property in order to more

             accurately investigate and evaluate the damages resulting from the

             covered perils of hurricane, wind and rain.


          c. Making a statement in a manner that would mislead a reasonably

             prudent    person    to   a       false   conclusion   of   a   material   fact.

             BLACKBOARD through its agents, employees, or consultants advised

             Plaintiff and its public adjuster that it had investigated and evaluated

             the damages to the subject properties resulting from the August 25,

             2017 hurricane and concluded its coverage determination, thereby

             misleading the Plaintiff to conclude that a proper and complete

             investigation had been performed.


    2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

          settlement of a claim with respect to which the insurer’s liability had

          become reasonably clear.         BLACKBOARD failed to consider reports

          provided by Plaintiff’s and failed to utilize information in the reports that

          would support coverage of Plaintiff’s damages.


    3.    Failing to promptly provide a reasonable explanation of the basis in the

          policy, in relation to the facts or applicable law, for the insurer’s denial of

          a claim. To date, Defendant has failed to provide a reasonable explanation

          of the basis of its denial of coverage for all of Plaintiff’s damages.




                                           9
 Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 10 of 15



       4.      Refusing to pay a claim without conducting a reasonable investigation

               with respect to the claim. BLACKBOARD through its agents, employees,

               or consultants failed to request its employees, agents, or consultants to

               perform proper testing of the buildings at the subject insured property in

               order to properly evaluate the extent and value of damages resulting from

               the Hurricane Harvey event of August 25, 2017.


       46.     Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the buildings to more

accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

performed proper testing of the buildings and had not properly investigated and evaluated

the damages, and preparing both a misleading and inaccurate damage estimate resulted in

Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of the claims, even though Defendant’s liability under the policy was

reasonably clear, and constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


       47.     Each of the foregoing paragraphs is incorporated by reference here fully.

       48.     Defendant’s conduct constitutes multiple violations of the Texas Prompt

Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

article are made actionable by Tex. Ins. Code Section 542.060.




                                            10
 Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 11 of 15



         49.    Specifically, Defendant failed to accept or reject Plaintiff’s claim within

the time period or notify the Plaintiff why it needed more time, as required by Tex. Ins.

Code 542.056.

         50.    Defendant failed to timely conduct a proper investigation of the damages

to the subject properties resulting from a covered peril. resulting in a delay of payment of

adequate insurance benefits as contracted under the insurance policy between the parties.

         51.    Defendant’s failure to give adequate consideration to the information

provided by Plaintiff, which made liability reasonably clear, resulted in additional delay

of payment of the claim after having sufficient information to make payment for such

claim.

         52.    BLACKBOARD ignored the information provided by Plaintiff and

Plaintiff’s public adjuster during the handling of the claim and did not make a payment.

         53.    BLACKBOARD, upon receipt of the Richard Clarke estimate from

Plaintiff, had sufficient information to make full payment to Plaintiff for the damages, but

as of this date has failed to do so.

                     COUNT IV - BREACH OF COMMON LAW
                    DUTY OF GOOD FAITH AND FAIR DEALING

         54.    Each of the foregoing paragraphs is incorporated by reference here fully.

         55.    Defendant’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

contradiction of the applicable industry standards of good faith and fair dealing.

         56.    Defendant failed to conduct a proper and thorough evaluation, failing to

perform adequate testing of the buildings to more accurately investigate and evaluate the

damages, failing to advise Plaintiff that it had not performed proper testing of the



                                             11
 Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 12 of 15



buildings and had not properly investigated and evaluated the damages, and preparing

both a misleading and inaccurate damage estimate.

       57.     Defendant’s failure, as described above, to adequately and reasonably

investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

full well through the exercise of reasonable diligence that its liability was reasonably

clear, resulted in a breach of the duty of good faith and fair dealing.

       58.     BLACKBOARD ignored the information provided by Plaintiff’s public

adjuster during the handling of the claim and did not make any payment.

       59.     BLACKBOARD failed to make any payment after receipt of the

additional information from the public adjuster and Richard Clarke, when

BLACKBOARD knew or should have known liability was reasonably clear.

                     COUNT V – VIOLATIONS OF THE TEXAS
                      DECEPTIVE TRADE PRACTICES ACT

       60.     Each of the foregoing paragraphs is incorporated by reference here fully.

       61.     At all material times herein, Plaintiff was a “consumer” who purchased

insurance products and services from Defendant, BLACKBOARD and the products and

services form the basis of this action.

       62.     Defendant BLACKBOARD has violated the Texas Deceptive Trade

Practices-Consumer Protection Act (“DTPA”) in at least the following respects:

               a. By accepting insurance premiums but refusing without a
                  reasonable basis to pay benefits due and owing, engaged in an
                  unconscionable action or course of action prohibited by DTPA §
                  17.50(a)(1)(3) in that       Defendant BLACKBOARD took
                  advantage of Plaintiff’s lack of knowledge, ability, experience,
                  and capacity to a grossly unfair degree, resulting in a gross
                  disparity between the consideration paid in the transaction and
                  the value received, all in violation of Chapters 541 and 542 of
                  the Texas Insurance Code;



                                              12
 Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 13 of 15



               b. Generally engaging in unconscionable courses of action while
                  handling the claim; and/or

               c. Violating the provisions of the Texas Insurance Code, as further
                  described elsewhere herein.

                            KNOWLEDGE AND INTENT

        63.    Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

described herein.

                              DAMAGES AND PRAYER

        64.    WHEREFORE,          PREMISES        CONSIDERED,           Plaintiff   herein,

complains of Defendant BLACKBOARD’ acts and omissions and pray that, Defendant

be cited to appear and answer and that upon a final trial on the merits, Plaintiff recover

from Defendant the following:

        65.    Plaintiff would show that the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiff.

        66.    For breach of contract by Defendant, BLACKBOARD, Plaintiff is entitled

to regain the benefit of their bargain, which is the amount of the claims, together with

attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

        67.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant, BLACKBOARD, Plaintiff is entitled to actual damages, which includes the

loss of the benefits that should have been paid pursuant to the policy, including but not

limited to direct and indirect consequential damages, mental anguish, court costs and

attorney’s fees. For knowing conduct of the acts complained of, Plaintiff asks for three

(3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section 541.152 et seq.


                                           13
 Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 14 of 15



       68.     For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant, BLACKBOARD, Plaintiff is entitled to the amount of their claim, as well as

ten (10) percent interest per annum post judgment interest, together with reasonable and

necessary attorney’s fees, as allowed by law, and for any other further relief, either at law

or in equity, to which it may show itself to be justly entitled, pursuant to Tex. Ins. Code

Sec. 542.058 et seq. and 542.060 et seq.

       69.     For violations of the common law duty of good faith and fair dealing by

Defendant, BLACKBOARD, Plaintiff is entitled to actual damages, direct and indirect

consequential damages, mental anguish, and exemplary damages.

       70.     For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant, BLACKBOARD, Plaintiff is entitled to actual damages, which

includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages and mental anguish

damages, court costs and attorney’s fees. For knowing conduct of the acts complained

of, Plaintiff asks for three (3) times their damages, pursuant to the DTPA and Tex. Ins.

Code Ann. Section 541.152 et seq.

                                    JURY DEMAND

       71.     Plaintiff respectfully demands a trial by jury.




                                             14
Case 4:19-cv-03454 Document 1 Filed on 09/12/19 in TXSD Page 15 of 15



                                  Respectfully submitted,

                                  PANDIT LAW FIRM, L.L.C.


                                  BY: /s/ Phillip N. Sanov
                                  PHILLIP N. SANOV, Bar No. 17635950
                                  CARLA R. DELPIT, Bar No. 2248226
                                  One Galleria Tower
                                  2700 Post Oak Blvd., 21st Floor
                                  Houston, Texas 77056
                                  Telephone: (832) 583-5663
                                  Facsimile:      (504) 313-3820
                                  Email: psanov@panditlaw.com
                                          cdelpit@panditlaw.com

                                  ATTORNEYS FOR PLAINTIFF
                                  PASADENA MOTOR INN, L.L.C. d/b/a
                                  MOTEL 6




                                 15
